Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 5, 2018

                                       No. 04-18-00440-CR

                                     Ronald GUILLORY, JR.,
                                            Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                    From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1991CR4522
                             Honorable Sid L. Harle, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.

           It is so ORDERED on December 5, 2018.

                                                                   PER CURIAM

           ATTESTED TO: ___________________________________
                       Keith E. Hottle
                       Clerk of Court